 


109 HR 4701 IH: Office of Government Ethics Authorization Act of 2006
U.S. House of Representatives
2006-02-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 4701 
IN THE HOUSE OF REPRESENTATIVES 
 
February 7, 2006 
Mr. Chabot introduced the following bill; which was referred to the Committee on Government Reform, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend the Ethics in Government Act of 1978 (5 U.S.C. App.) to extend the authorization of appropriations for the Office of Government Ethics through fiscal year 2011. 
 
 
1.Short titleThis Act may be cited as the Office of Government Ethics Authorization Act of 2006. 
2.Extension of authorization of appropriationsSection 405 of the Ethics in Government Act of 1978 (5 U.S.C. App.) is amended by striking 2002 through 2006 and inserting 2007 through 2011. 
 
